Citation Nr: 1718163	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-12 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 40 percent for gout of the hands and feet, to
include hallux valgus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from October 1988 to August 1992.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  No hearing has been requested.  

In May 2014, the Board remanded the claim to obtain private treatment records, VA treatment records, and a new medical examination.  The Board also instructed the RO to consider whether the Veteran's gout and hallux valgus are entitled to separate ratings.  

The claim has now been returned to the Board for review.  Upon reviewing the development since May 2014, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Specifically, the RO has obtained records from VAMC Portland, VAMC Mt. Vernon, and VAMC Fayetteville.  Regarding medical records of private care in Oregon, the RO has issued a May 2014 Report of General Information stating that these files were already of record.  The RO has also issued a Supplemental Statement of the Case in response to the information obtained.  

In March 2017, the Veteran submitted new evidence and waived RO consideration of this new evidence.  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.


FINDING OF FACT

From August 8, 2011, the Veteran's gout of the hands and feet, to include hallux valgus, is characterized by symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year but not symptoms of less than criteria for 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods, or constitutional manifestations associated with active joint involvement, totally incapacitating.


CONCLUSION OF LAW

From August 8, 2011, the criteria for a disability rating in excess of 40 percent for gout of the hands and feet, to include hallux valgus, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.171a, Diagnostic Code 5002 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The claim arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  A rating in excess of 40 percent from August 8, 2011

The Veteran is service-connected for gout from August 19, 1992.  The claim for increased rating was filed on August 8, 2011.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to when the claim was filed.  38 C.F.R. § 3.400(o).

Gout is listed under Diagnostic Code 5017 but rated under Diagnostic Code 5002.  38 C.F.R. § 4.71a.  Under this code, a 40 percent rating is provided for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  Id.  A 60 percent rating is provided for symptoms of less than criteria for 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  Id.  A 100 percent rating is provided for constitutional manifestations associated with active joint involvement, totally incapacitating.  Id.

For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

The NOTE to Diagnostic Code 5002 instructs that the ratings for the active process will not be combined with the residual ratings for limitation of motion or ankyloses.  The higher rating should be assigned.

Both VA medical examinations for non-degenerative arthritis, conducted in November 2011 and April 2016, report no anemia or weight loss because of the Veteran's condition.  The Board has not observed reports of anemia in the Veteran's medical records.  The Veteran has not lost weight during the time on appeal, based on VA medical notes stating that the Veteran weighed 214 pounds in July 2010 and 231 pounds in August 2015.  See VA Virtual Folder.  The Board finds that the Veteran's gain in weight and the absence of anemia weigh against a disability rating of 60 percent.  

The medical records contain no reports of severely incapacitating gout episodes.  In an August 2011 VA medical note, the Veteran reported that he was having recurrent attacks of gout, the most recent of which was in his left great toe.  The November 2011 VA examination for non-degenerative arthritis reported that the Veteran had experienced 4 or more non-incapacitating episodes over the last year and that the duration of the most recent episode was three weeks.  This same examination reported 4 or more incapacitating episodes over the past year and that the Veteran was experiencing such a flare-up on the day of the examination.  But the November 2011 VA examination reported no totally incapacitating episodes.  

According to a June 2014 VA medical note, the Veteran experienced episodes of gout every other week from March 2014.  In July 2015, the Veteran reported a gouty flare to a private doctor in Springfield, just before foot surgery.  In January 2016, the Veteran had a gout attack and reported that he had been having such attacks at least monthly for the past year.  A February 2016 VA medical note discussed increasing medications to get gout flare-ups under control.  During an April 2016 VA examination for non-degenerative arthritis, the Veteran testified that about 2011, he began to have gout flare-ups once every 1-2 months, and that after his 2015 surgery, he had them every two weeks.  The April 2016 VA examiner did not characterize the Veteran's flare-ups as incapacitating.  

Taken together, this evidence does not indicate that the Veteran experienced four or more severely incapacitating gout exacerbations during the span of a single year.  The absence of such exacerbations also weighs against a disability rating of 60 percent.  

The Board has considered the Veteran's lay testimony.  In a June 2012 Notice of disagreement, the Veteran testified that his symptoms have worsened and that at least twice a month he has "acute problems with his hands and feet where everything will swell up," which "greatly affects [his] daily activities."  The Veteran is considered competent to report on these symptoms, as they are within the scope of the knowledge and personal observations of a lay witness.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The testimony that both feet will "swell up" is somewhat contradicted by his later statement that his left foot "doesn't really bother him anymore."  See April 2016 VA examination for non-degenerative arthritis.  Even assuming that these reports of worsening are credible, they are of insufficient weight to justify a disability rating of 60 percent, based on the evidence of weight gain, the lack of evidence of anemia, and the lack of evidence of four or more severely incapacitating exacerbations of gout per year.  

The Veteran argues that his hallux valgus condition should be rated as a separate disability.  The April 2016 VA foot examination stated that the Veteran does not have hallux valgus but did have surgery regarding this condition.  What type of surgery and when it was performed are not specified.  Also, the April 2016 VA foot examination reported hallux rigidis, with mild or moderate symptoms on the right side.  A September 2015 private medical record reported preoperative and postoperative diagnoses for hallux rigidus but not hallux valgus.  The "Diagnosis" section of an August 2011 VA foot examination has a check next to "hallux valgus" but not "hallux rigidis."  However, in a later section entitled "hallux valgus" the examiner states that the Veteran does not have hallux valgus, and in a section entitled "hallux rigidis," the examiner states that the Veteran has hallux rigidis.  But the last line of the August 2011 VA foot examination states that the Veteran's hallux valgus is at least as likely as not related to gout.  

The Board finds that in light of the April 2016 VA foot examination and the September 2015 private medical record, there is no current diagnosis of hallux valgus.  It light of the lack of current diagnosis, the RO was not in error for refusing to rate hallux valgus under an additional code.  

Regardless of the Veteran has hallux valgus or hallux rigidis, it appears that either condition would be related to gout and any additional symptomatology would be mild or moderate, as specifically reported in the April 2016 VA foot examination for hallux rigidis.  Any additional symptomatology from either condition is therefore accounted for in the Veteran's current 40 percent rating for gout.  An additional increase due to symptomatology related to hallux valgus or hallux rigidis is unwarranted.  

The evidence of record additionally does not contain evidence of symptomatology that would justify additional staged ratings.  The Board will not infer a claim for total disability based on individual unemployability (TDIU) because the Veteran has stated that he is employed.  See April 2016 VA examination for non-degenerative arthritis ("He now works in a finance office."); July 2015 private medical record ("He current works at a desk job . . . .").

In reaching these conclusions, the Board has considered the medical records for which the Veteran waived RO review.  These documents have a VBMS receipt date of March 9, 2017.  They include the July 2015 medical record reporting that the Veteran had a desk job and was experiencing a flare-up of gout.  The rest of the records primarily involve post-surgery follow-up appointments.  These records do not provide evidence of anemia, weight loss, or four or greater severely incapacitating episodes per year that would justify a disability rating in excess of 40 percent.  

B.  Alternative Rating of Chronic Residuals

As noted above, joints affected by limitation of motion can also be rated and then combined to determine whether such a combined rating would exceed the rating assigned for the active disease process and be more favorable to the Veteran.  As the veteran is not in receipt of the maximum schedular evaluation for his service-connected gout disability under the applicable diagnostic code, the factors of DeLuca v. Brown, 8 Vet. App. 202 (1995), could also be considered.  

However, regarding the Veteran's feet, the April 2016 VA examination for non-degenerative arthritis reported that the foot and toe joints were affected by gout but that there was no limitation of movement for these joints.  The April 2016 VA foot examination reported that gout flare-ups affect the Veteran's right toe, but that there was no functional loss or functional impairment.  That examination also reported no pain, weakness, fatigability, or incoordination during flare-ups, no functional loss during flare-ups or when used repeatedly over a period of time, and no impact on his ability to perform any type of occupational task.  The November 2011 VA examination for non-degenerative arthritis reported functional impact as "[m]oderate limitation of prolonged standing/waking" and "no climbing."  That exam also reported that the Veteran's toe joints became stiff during flare-ups.  The Veteran's other records also do not clearly indicate any additional functional loss of the feet due to the Veteran's gout.  

Regarding the Veteran's hands, the April 2016 VA examination for non-degenerative arthritis reported that in 2011 the Veteran lost his job as an aircraft mechanic because gout attacks impeded his ability to use his hands, particularly the first MCP joint of his right hand.  However, the examination revealed that there was no radiographic evidence of gout in this joint.  The examination also noted that the hand and finger joints were affected by gout but that there was no limitation of movement for these joints.  The November 2011 VA examination for non-degenerative arthritis reported that the Veteran's hand joints become stiff during flare-ups.  The November 2011 VA hand and finger examination reported flare-ups characterized by intermittent episodes of thumb pain and stiffness but no change in range of motion after repetitive use.  This examination also reported the functional impact of this disease as mild limitation of firm gripping and heavy lifting.  

In summary, there is evidence that there was some limitation of motion in 2011, but any such limitation does not appear to be present in 2016.  The strongest evidence of functional loss is the Veteran's April 2016 testimony about the severe functional loss he experienced in 2011.  But the November 2011 VA examinations suggest that any loss in range of motion was minimal, consisting of stiffness and mild limitation of gripping.  The Court of Appeals for Veterans' Claims has noted that contemporaneous evidence has greater probative value than subsequently reported history.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Also, while the Veteran reported earlier gout attacks in the first MCP joint of his right hand, the April 2016 VA examination for non-degenerative arthritis reported no evidence of gout in this joint.  On balance, the evidence therefore weighs against the existence of limitation of motion of any applicable joint or group of joints that would demonstrate compensable limitation of motion of any such joint or joints, much less entitlement to higher ratings under DeLuca v. Brown.  

Parenthetically, the Board notes that even if it were to read the diagnostic criteria as permitting the Board to assign a 10 percent rating for each hand and foot as exhibiting some noncompensable limitation of motion as a chronic residual of gout, when combined, the result would be a 30 percent rating under 38 C.F.R. § 4.25, which is less than the currently assigned 40 percent rating.

C.  Extraschedular consideration

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with his employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not show that the Veteran's gout is so unusual or exceptional in nature as to make the schedular rating inadequate.  Gout has been rated under the applicable Diagnostic Code that has specifically contemplated the level of the Veteran's occupational and social impairment.  In addition, the Veteran's symptoms of pain and incapacitating exacerbations are specifically enumerated under the applicable Diagnostic Code.  The evidence also does not show frequent hospitalization due to the service-connected disabilities, or marked interference with his employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  But the Veteran is only service-connected for gout.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

Entitlement to a disability rating in excess of 40 percent for gout is denied.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


